Citation Nr: 9914388	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-03 156A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to a rating higher than 40 percent for a back 
disability characterized as herniated nucleus pulposus at L3-
4 and L4-5.


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to July 1997.  
In a February 1998 rating action the RO granted service 
connection for a herniated nucleus pulposus and assigned a 40 
percent evaluation.  The veteran appealed for a higher 
rating.


REMAND

The veteran contends, in essence, that his back disability, 
diagnosed as herniated nucleus pulposus, is more disabling 
than currently evaluated and warrants an increased rating.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when a veteran alleges he suffers pain due to a 
service-connected musculoskeletal disability in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).   

Following a complete review of the claims folder, the Board 
of Veterans' Appeals (Board) finds that further development 
is required.  The January 1998 VA orthopedic examination 
report shows that the examiner failed to render comments 
prescribed by De Luca.  This was a comprehensive examination.  
The examiner reported the range of motion of the low back in 
degrees and in all planes  He noted that there was obvious 
spasm over the left lower lumbar paraspinus musculature and 
that there was pain on motion of the lumbar spine.  
Furthermore, he stated that the veteran had significant 
mechanical low back pain on a daily basis that limited his 
activities of daily living and his ability to perform manual 
type labor.  However, the examiner did not discuss the extent 
of the veteran's functional loss due to pain, weakened 
movement, excess fatigability or incoordination.  

In addition, review of the record shows that while the 
service-connected back disability was characterized as 
herniated nucleus pulposus, MRI study in service referred 
only to bulging discs.  The correct diagnosis of the 
veteran's back disorder should be ascertained.  Accordingly, 
further VA examination is necessary. 

In making the assessment of the degree of functional loss, it 
might be useful for the examiner to have additional 
information relating to the veteran's functioning on a day to 
day basis, including such information as time lost from work, 
concessions by his employer on account of his disability, and 
so on.  In order to obtain such information, the case is 
remanded to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his herniated nucleus 
pulposus since January 1998, the date of 
the last VA examination.  Based on his 
response, the RO should obtain copies of 
all records of  treatment from the 
identified source(s), and associate them 
with the claims folder.

2.  The veteran should also be asked to 
provide information about his employment 
during the appeal period, to include a 
description of his job duties, the extent 
to which they involve manual labor, any 
lifting restrictions placed upon him, any 
concessions made by his employer on 
account of his service-connected back 
disorder, the amount of time lost from 
work since July 1997 due to his service-
connected back disorder and the like.  To 
the extent deemed necessary by the RO, 
such response(s) should be accompanied by 
supporting documentation.  

3.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service connected back 
disability, now characterized as 
herniated nucleus pulposus.  The claims 
folder must be made available to the 
examiner prior to the examination and the 
examiner should indicate that a review of 
the claims folder was accomplished.  All 
findings should be reported in detail.  

The examiner should report range of 
motion of the low back in degrees and in 
all planes and state whether any 
limitation of motion exhibited is slight, 
moderate, or severe in degree.  The 
examiner should, after review of the 
record, express an opinion as to the 
correct diagnosis of the back disability.  
Whatever the diagnosis, the examiner then 
needs to offer an assessment of the 
degree of severity of the service-
connected back disability (which clearly 
involves lumbar disc pathology) which 
corresponds to the criteria set forth in 
the applicable diagnostic code, 5293 for 
a higher rating.  These include: symptoms 
severe with recurring attacks and 
intermittent relief, or pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, with little intermittent relief.  

Finally, the examining physician should 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service 
connected low back disorder upon the 
veteran's ordinary activity and how it 
impairs him functionally, particularly in 
the work place.  In making such 
determination, the examiner should review 
any material obtained pursuant to the 
request above.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1998).    

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should then review the record 
and the claim should be readjudicated.  
Consideration should be given to 
assigning "staged" ratings pursuant to 
the guidance expressed in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
determination remains adverse to the 
veteran, he should be provided with a 
Supplemental Statement of the Case.  He 
should be given the opportunity to 
respond within the applicable time.  
Thereafter, the case should be returned 
to the Board, if in order.   

The appellant need take no action unless otherwise notified.  
The purpose of this remand is to further develop the record 
and comply with precedent Court decisions.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


